Citation Nr: 0912126	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hypertension, as secondary to Type II 
diabetes mellitus.  

In February 2008, the Board remanded the claim for additional 
development.  In May 2008, the Veteran submitted additional 
evidence that was accompanied by a waiver of initial RO 
consideration.  Nevertheless, in view of the action taken 
below, initial consideration of this evidence by the RO 
should be undertaken.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is necessary prior to the disposition of the 
claim.

The Veteran contends that his hypertension was caused or 
aggravated by his service-connected diabetes mellitus and 
that service connection for hypertension is therefore 
warranted on a secondary basis.

Parenthetically, the Board notes that for VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008). 

The record reflects that on examination prior to his entry 
into active service in April 1962, the Veteran's blood 
pressure was measured at 130/88, which was within normal 
limits.  His service medical records are otherwise negative 
for any complaints, diagnoses, or treatment for hypertension 
or related cardiovascular problems.  On examination prior to 
his separation from service in August 1966, his blood 
pressure was assessed as 128/86, which was considered normal.  

VA medical records dated from August 2000 to March 2007 
reflect that the Veteran was diagnosed with diabetes mellitus 
in August 2000.  Significantly, it was noted at that time 
that the Veteran did not have a history of high blood 
pressure.  Four months later, in December 2000, he was 
assessed as having elevated blood pressure "ranging from a 
high systolic of 170-165 to a low diastolic of 79-80" and 
was subsequently diagnosed with hypertension.  The record 
thereafter shows that the Veteran has received ongoing 
treatment for a variety of cardiovascular problems, including 
hypertension and coronary artery disease.  

In July 2004, the Veteran underwent a VA examination, in 
which a VA nurse practitioner opined that neither his 
hypertension nor his coronary artery disease was related to 
his diabetes mellitus.  The record thereafter shows that in 
March 2007, the Veteran was granted service connection for 
coronary artery disease, as secondary to his diabetes 
mellitus.  

Pursuant to the Board's February 2008 remand, the Veteran was 
afforded an additional VA examination in April 2008 for the 
purpose of ascertaining the etiology of his hypertension and 
determining whether that condition was caused or aggravated 
by his service-connected coronary artery disease or diabetes 
mellitus.  At that examination, the Veteran reported that his 
hypertension had its onset in 1998, prior to his diagnoses of 
diabetes mellitus and coronary artery disease.  Based upon 
the Veteran's statements and the results of the clinical 
examination, the VA examiner determined that the Veteran's 
current hypertension was less likely than not related to 
either his service-connected diabetes mellitus or his 
service-connected coronary artery disease.  As a rationale 
for that opinion, the VA examiner noted that the Veteran had 
been hypertensive since 1998, a significant time before he 
was diagnosed with either diabetes mellitus or coronary 
artery disease.  The examiner acknowledged that "diabetes 
can worsen/complicate treatment of hypertension."  
Nevertheless, he emphasized that, based upon his clinical 
examination and the review of the claims folder, he did "not 
see any clear evidence of this in this Veteran."  The 
examiner added that while the Veteran's hypertension was not 
worsened by his coronary artery disease, the reverse was 
"certainly possible," that his coronary artery disease 
might have been aggravated by his hypertension.  

Following his April 2008 VA examination, the Veteran 
submitted a statement indicating that he had incorrectly told 
the VA examiner that he had been hypertensive since 1998 
when, in fact, he had not been formally diagnosed with that 
condition until July 2001.  The Veteran further indicated 
that he had been diagnosed with Type II diabetes mellitus in 
August 2000, nearly a year prior to being diagnosed with 
hypertension.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2006); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Although the Veteran in this case has 
already been afforded VA examinations with respect to his 
claim, the Board finds that the most recent VA examiner's 
opinion dated in April 2008 was premised on incorrect 
information.  Specifically, the examiner based his negative 
nexus opinion on the Veteran having developed hypertension in 
1998, approximately two years before he was diagnosed with 
diabetes mellitus.  As noted above, that finding is 
contradicted by the Veteran's May 2008 statement and his VA 
medical records, which show that he was diagnosed with 
diabetes mellitus in August 2000 and was not assessed as 
having high blood pressure and diagnosed with hypertension 
until several months later.  Therefore, it remains unclear to 
the Board whether the Veteran's hypertension, which first 
manifested in December 2000, may have been caused or 
aggravated by his service-connected diabetes mellitus that 
was first diagnosed in August 2000.  Accordingly, the Board 
finds that an additional VA opinion is in order to fully and 
fairly address the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to 
the VA examiner who conducted the April 
2008 examination.  If that examiner is not 
available, forward the claims file to 
another VA medical doctor for review of 
the file and associated etiological 
opinions.  An additional examination is 
not necessary unless the examiner feels 
that an examination is needed to properly 
address the requested opinion.  All 
opinions expressed by the examiner should 
be accompanied by a complete rationale.  
The claims folder should be reviewed by 
the VA examiner and the examination report 
should reflect that the claims folder was 
reviewed.  The examiner should reconcile 
the opinion with all other evidence of 
record, particularly the April 2008 VA 
examiner's findings that the Veteran's 
hypertension was diagnosed in 1998 and not 
related to his subsequently diagnosed 
diabetes mellitus, and the Veteran's 
subsequent statement, supported by 
clinical findings, indicating that his 
diabetes diagnosis preceded his diagnosis 
of hypertension.  The VA examiner should 
provide an opinion as to the following:

a)  Is it as likely as not (50 percent 
probability or greater) that the 
Veteran's hypertension is etiologically 
related to his service-connected diabetes 
mellitus?

b)  Is it as likely as not (50 percent 
probability or greater) that the 
Veteran's hypertension is aggravated or 
permanently worsened by his service-
connected diabetes mellitus?

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

